Case 1:20-cv-01052-TSE-IDD Document 73 Filed 08/13/21 Page 1 of 2 PageID# 519




                            THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                     ALEXANDRIA DIVISION



 CHARLOTTE CHARLES,et al.


                       Plaintiffs,

         V.

                                                     Civil Action No. 20-1052-TSE
 ANNE SACOOLAS and JONATHAN
 SACOOLAS,

                       Defendants.



                                 ORDER GRANTING PROTECTIVE ORDER


        This matter comes before the Court on the United States' Statement ofInterest and Motion

for Protective Order. Good cause having been shown to support the reliefrequested by the United

States, it is hereby

        ORDERED that the United States' motion is GRANTED; it is further

        ORDERED that, pursuant to Fed. R. Civ. P. 26(c), the parties shall not elicit any

information during the litigation of the above-captioned action implicating the United States

Government related to the Defendants' or any other individuals' employment with the United

States Government,including any Government activities and the identification of any Government

employee. This prohibition also applies to preclude any party or third-party from having to

disclose such information for any purpose in this litigation; and it is further
Case 1:20-cv-01052-TSE-IDD Document 73 Filed 08/13/21 Page 2 of 2 PageID# 520
